SAVOY, Judge.
This case was consolidated for trial and on appeal with Bossier Bank & Trust Company v. Natchitoches Development Company, Inc., 272 So.2d 731 (La.App. 3 Cir. 1973), rendered by us this date.
Plaintiff herein, Bossier Bank & Trust Company, obtained a judgment for $13,-122.52 from defendant, Builders Service, Inc., on the basis of two assignments of accounts receivable by Tecton, Inc., which were acknowledged by appellant in the same manner as was done by appellant in the companion appeal rendered this date.
For the reasons set forth therein, the judgment of the trial court in favor of plaintiff is affirmed at appellant’s costs.
Affirmed.